IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-30480
                          Summary Calendar



PATRICIA H. GAINES; LAWRENCE GAINES,

                                          Plaintiffs-Appellants,

versus

UNITED STATES OF AMERICA,

                                          Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                         USDC No. 01-CV-204-F
                         --------------------
                           December 12, 2002

Before    BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Patricia H. Gaines and Lawrence Gaines, plaintiffs, appeal

the summary judgment dismissal of their Federal Tort Claims Act

suit.    They argue that the district court improperly denied their

second request for a continuance pursuant to FED. R. CIV.

P. 56(f).

     We review the denial of a Rule 56(f) motion for abuse of

discretion.    Stearns Airport Equip. Co. v. FMC Corp., 170 F.3d


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-30480
                                 -2-

518, 534 (5th Cir. 1999).    A party filing a Rule 56(f) motion

must demonstrate 1) why they need additional discovery and 2) how

that discovery will likely create a genuine issue of material

fact.   Id. at 534-35.   A party who has not diligently pursued

discovery is not entitled to relief under Rule 56(f).     Beattie v.

Madison County Sch. Dist., 254 F.3d 595, 606 (5th Cir. 2001).

     The plaintiffs have had ample time to conduct needed

discovery.   The plaintiffs’ discovery deadline set by the

district court had passed more than two months before the

district court granted their initial Rule 56(f) motion.    Their

case was pending for fourteen months before they filed a second

Rule 56(f) motion, alleging difficulties deposing an expert due

to their attorney’s busy litigation practice.    That their

attorney is a busy sole-practitioner does not relieve them of

their duty to diligently pursue discovery.    Cf. Nat’l Assoc. of

Gov’t Employees v. City Pub. Serv. Bd. of San Antonio, Tex., 40

F.3d 698, 709 (5th Cir, 1994).    The district court did not abuse

its discretion in denying the plaintiffs’ second request for a

continuance.   The judgment of the district court is AFFIRMED.